DECISION AND JOURNAL ENTRY
Plaintiff-appellant, Arbelle E. Hamilton, has attempted to appeal pro se from an order of the Medina County Court of Common Pleas that granted summary judgment to Defendant-appellee, John Dolatowski. Because Hamilton has failed to comply with the Ohio Rules of Appellate Procedure and the Local Rules of this Court, the merits of the appeal need not be addressed and the appeal is dismissed.
This court "may summarily reject an appeal where the appellant fails to properly brief and argue * * * assignments of error in the manner required by the Appellate Rules."  Ivery v.Ivery (Jan. 12, 2000), Summit App. No. 19410, unreported, quotingAdvertising Tapes, Inc. v. Misquitta (Apr. 15, 1998), Summit App. no. 18361, unreported. See, also, Loc.R. 7(F). These rules apply with equal force to pro se litigants:
  "[w]hile insuring that pro se appellants * * * are afforded the same protections and rights prescribed in the appellate rules, we likewise hold them to the obligations contained therein."  State v. Wayt (Mar. 20, 1991), Tuscarawas App. No. 90AP070045, 1991 Ohio App. LEXIS 1354, at *3-4. They are not to be accorded greater rights and must accept the results of their own mistakes and errors. Kilroy v. B.H. Lakeshore Co.
(1996), 111 Ohio App. 3d 357, 363[.]
Fairlawn v. Figitakis (Jan. 26, 2000), Summit App. No. 19467, unreported.
On October 19, 1999, Hamilton filed a document purporting to be an appellate brief. This document, however, failed to comply with the mandates of App.R. 16 and 19 and Loc.R. 7(A) in their entirety. This court is not charged with the duty of constructing an appellant's arguments. See State v. Vandal (Jan. 26, 2000), Medina App. No. 2983-M, unreported. Accordingly, this appeal is dismissed. See Loc.R. 7(F).
Appeal dismissed.
                                   KK
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
LYNN C. SLABY FOR THE COURT BAIRD, P.J., CARR, J., concur.